EXAMINER'S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In line 1 of the specification, “The present application is a continuation of U.S. Appl. No. 15/999,279” has been corrected to -- The present application is a continuation of U.S. Appl. No. 15/999,279, now abandoned --.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the prior art of record does not disclose or render obvious the limitations “wherein the traffic information further indicates that a third stream is to be communicated redundantly to a third node in the network, and that the third stream is to be multicast to the third node and a fourth node”, “wherein the network schedule indicates a pair of paths for communicating two instances of the third stream to the third node, and wherein the network schedule indicates that a single instance of the third stream is to be communicated to the fourth node over a particular path”, and “causing the third stream to be sent to the third node redundantly over the pair of paths; and causing the third stream to be sent to the fourth node over the particular path” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.  
Regarding claim 10: the prior art of record does not disclose or render obvious the limitations of “wherein the schedule instructs the apparatus to communicate a plurality of streams including a first stream and a second multicast stream, wherein the schedule specifies that a single instance of the first stream is to be sent to a first of the plurality of nodes, at least two instances of the second multicast stream are to be sent to a second of the plurality of nodes, and a single instance of the second multicast stream is to be sent to a third of the plurality of nodes” and “causing a single instance of the second multicast stream to be sent to the third node” in combination with all other claim limitations.  Therefore, claim 10 is allowable over the prior art of record.  
Regarding claim 14: the prior art of record does not disclose or render obvious the limitations of “wherein the schedule indicates that a second node of the network is to distribute a stream being multicast to a third node and a fourth node, and wherein the schedule indicates that redundant instances of the multicast stream are to be communicated to the third node and a single instance of the multicast stream is to be communicated to the fourth node” in combination with all other claim limitations.  Therefore, claim 14 is allowable over the prior art of record.  
Regarding claim 21: the prior art of record does not disclose or render obvious the limitations of “wherein the first and second streams are time-triggered streams for which data is to be sent at different fixed intervals” and “wherein the apparatus is a vehicle, the LAN is a vehicle network, and at least some of the plurality of nodes are electronic control units (ECUs) that control functions of the vehicle” in combination with all other claim limitations.  Therefore, claim 21 is allowable over the prior art of record.  
Dependent claims 2, 5-9, 11-13, and 16-19 depend from one of the above claims and are therefore similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        June 29, 2022